Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/046,894 filed on October 12, 2020.
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Applicant filed an amendment on May 23, 2022 under 37 CFR 1.111 in response to a non-final rejection mailed on February 25, 2022.  Applicant has amended claims 1, 11-13 and 16. and 14.
Claims 1-20 are currently pending.

Response to Arguments
Applicant's arguments/remarks filed on May 23, 2022 have been fully considered.
With respect to objection to claim 1 for matters of informalities, in view of amendment made to claim 1, objection to said claim is hereby withdrawn.
On pp. 8-9 of Applicant’s Arguments/Remarks, with respect to claim interpretations under 35 U.S.C. 112(f), Applicant has argued that a POSITA can understand what is meant by a backlighting unit, transmitter element, receiver element, and light guide plate element.
It appears that the Applicant is misinterpreting the provisions of 35 U.S.C. 112(f). Words, such as “unit/s, “elements,” etc. are generic placeholder. And if a generic placeholder is not preceded by a structural modifier, the claim should be interpreted under 35 U.S.C. 112(f) which means that the recited unit/s and element/s should be interpreted according to the corresponding structure that are recited in the specification. The objective is to prevent those unit/s and element/s to be interpreted more broadly than how those unit/s and element/s are defined in the specification.
Interpretation of claims under 35 U.S.C. 112(f) is not a rejection of claims. If the Examiner had been unable to identify corresponding structures in the specification that were responsible to perform acts and function of the recited unit/s and element/s, the claims would have been also rejected under 35 U.S.C. 112(b) for indefiniteness. This is not the case for claims of the instant application – see more in the following under Claim Interpretation.
On pp. 19-10 of the Applicant’s Arguments/Remarks, with respect to rejection of independent claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al., US 8,860,694 B2 (Hwang), Applicant argues that Hwang fails to disclose the following limitation:
“wherein the at least one proximity sensor system receiver element is arranged inside the display and/or between the display and the light guide plate and/or behind the light guide plate.”
The Examiner respectfully disagrees.
The limitation includes the construct “and/or” which is a combination of the conjunctive “and” plus the disjunctive “or.” This structure makes the limitation optional in the sense that the prior art needs to disclose either the phrase before “and/or” or after “and/or.”
It turns out that Hwang discloses both so that even if “and/or” is amended to “and,” Hwang would still apply as a prior art. In the following rejection of claim 1, the Examiner has added additional references to elements of FIG. 1 to indicate how the Examiner has interpreted the various elements of claim 1 and how Hwang’s disclosure reads on limitations of the claim. Applicant is respectfully referred to the following rejection of claim 1 with added clarification by the Examiner indicated between brackets [***].
On p. 10 of the Applicant’s Arguments/Remarks, with respect to rejection of dependent claim s 13-14 and 16-17 under 35 U.S.C. 103 as being unpatentable over Hwang in view of Qin et al., US 2020/0174178 A1 (Qin), Applicant questions whether Qin is a valid prior art. Qin claims a foreign priority to CN 201811451-29.6 filed on November 30, 2018. The instant application claims a foreign priority to DE 10 2018 108 853.1 filed on April 13, 2018 which is prior to the effective filing date of Qin.
Therefore, Applicant is correct and Qin is inadmissible as a prior art under 35 U.S.C. 103.
The Examiner withdraws the rejection of claims 13-14 and 16-17 but maintains rejection of claims 1-4, 11, 15 and 18 as indicated in the Office action that appears below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“backlighting unit” in claims 1-2 and 11;
“transmitter element” in claims 1-2, 4-6 and 11-12;
“receiver element” in claims 1 and 11; and
“light guide plate element” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined.

Claims 1-4, 11, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al., US 8,860,694 B2 (Hwang).
With respect to claim 1, Hwang discloses a display device [abstract, col. 1, lines 67-67 cont’d col. 2, lines 1-2] in particular for a vehicle, comprising a display [abstract, col. 1, lines 67-67 cont’d col. 2, lines 1-2, FIG. 1, LCD panel 110, col. 4, lines 41-42], a backlighting unit [FIG. 1, elements 120, 130, col. 4, lines ] for backlighting the display, wherein the backlighting unit comprises a plurality of light sources for backlight [FIG. 1, LEDs 130 and 132, col. 4, lines 44-45] and a light guide plate [FIG. 1, LGPs 120 and 150, col. 4, line 43] having a light emission side facing the display [FIG. 1, col. 4, lines 41-47], an opposite rear side and a circumferential side edge surface arranged between the light emission side and the rear side [FIG. 1, col. 4, lines 41-47] wherein the light sources are arranged next to the light guide plate in a laterally offset manner for feeding light through at least a partial area of the side edge surface of the light guide plate into the latter [FIG. 1], and wherein backlight fed into the light guide plate from the side is emitted from the light emission side of the light guide plate [FIG. 1], and a proximity sensor system [FIG. 1, infrared LED emitters 140 and 142 and infrared sensor 160, col. 4, lines 41-47] for sensing an object [FIG. 1] located in the area in front of the display [FIG. 1], wherein the proximity sensor system comprises at least one proximity sensor system transmitter element [LED emitters 140 and 142, col. 4, limes 41-47] for transmitting invisible sensor radiation, in particular IR sensor radiation, and at least one proximity sensor system receiver element [infrared sensor 160] for receiving sensor radiation reflected from an object [FIG. 1, finger on LCD 110] in the area in front of the display [FIG. 1], wherein the at least one proximity sensor system transmitter element is arranged laterally offset from an area of the side edge surface of the light guide plate [FIG. 1, infrared LED emitter 140] and wherein the sensor radiation in this area is fed into the side edge surface of the light guide plate [FIG. 1] and is emitted from the light emission side of the light guide plate [FIG. 1, light emitter 130 and infrared emitter140 are on the same side of the LGP – so are light emitter 132 and infrared emitter 142], and wherein the at least one proximity sensor system receiver element [FIG. 1, infrared sensor 160] is arranged inside the display [FIG. 1] and/or between the display [FIG. 1, LCD panel 110] and the light guide plate [FIG. 1, LGP 120] and/or behind the light guide plate [FIG. 1, LGP 120, FIG. 1].
With respect to claim 2, Hwang discloses all the limitations of claim 1 and further discloses wherein the at least one proximity sensor system transmitter element is arranged between the light sources of the backlighting unit [FIG. 2, transmitter 140 (or 142) is between light sources 130 (or 132)].
With respect to claim 3, Hwang discloses all the limitations of claim 1 and further discloses wherein on the rear side of the light guide plate a reflector reflecting the backlight and the sensor radiation is arranged, or that the rear side of the light guide plate comprises a reflective coating reflecting the backlight or the sensor radiation [col. 6, lines 41-44, ref. to reflective film].
With respect to claim 4, Hwang discloses all the limitations of claim 1 and further discloses wherein the at least one proximity sensor system transmitter element is positioned below or above the plane in which the light sources are arranged [FIG. 2, col. 5, lines 24-44].
With respect to claim 11, the claim is drawn to a display device comprising a series of limitations that are commensurate in scope with limitations of claim 1. Therefore, claim 11 is rejected for the same reasons as noted in the above rejection of claim 1.
With respect to claim 15, Hwang discloses all the limitations of claim 1 and further discloses wherein the light guide plate is of an optically diffuse configuration at least for the backlight and preferably also for the sensor radiation [FIG. 1, col. 4, lines 41-47].
With respect to claim 18, the claim is drawn to a display device comprising a series of limitations that are commensurate in scope with limitations of claim 15. The only difference between claims 18 and 15 is that claim 18 depends from claim 11 but claim 15 depends from claim 1. Therefore, claim 18 is rejected for the same reasons as noted in the above rejection of claim 15.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 5-10, 12-14, 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. A statement of reasons for the indication of allowable subject matter is stated in the above under Response to Arguments and in the previous Office action mailed on February 25, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Wyrwas, US 2015/0084928 A1, discloses touch-enabled display system.
Lamminger et al., US 9,869,344 B2, discloses system and component for vehicle.
Trapp, US 11,016,571 B2, discloses operator control unit.
Kirsch et al., US 11,001,147 B2, discloses operating unit for a vehicle.
Vogt et al., US 10,514,764 B2, discloses operating unit for a vehicle.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485